Citation Nr: 1309401	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-32 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the residuals of a head injury, to include to the forehead and eyes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the residuals of a head injury.

In February 2013, the Veteran testified before the Board at a hearing held via videoconference.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

The Veteran contends that while serving in Uijongbu, Korea, in 1956, he was assaulted by a sergeant who struck him with an entrenching tool in the face.  He contends that he was taken for medical treatment and received stitches.  He contends that he now suffers from headaches, damage to his nose, and disfigurement of the left side of his face.

The Veteran's service treatment records have been determined to have been destroyed.  In June 2007, the National Personnel Records Center (NPRC) stated that the Veteran was not mentioned in morning reports from March 1956 to May 1956.  In July 2009, the RO stated that a search for morning reports date from June 1956 to August 1956 could not be made because morning reports were not kept after 1953.  However, according the National Archives, Army Morning Reports dated from 1912-1959 are kept at the NPRC.  Therefore, further attempts to obtain the identified records should be made.  

A VA examination should also be obtained.  The Veteran has provided credible testimony that he suffered a head injury in service and has current residuals.  Post-service VA treatment records demonstrate references to headaches.  Because a VA examination has not been obtained, such should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the NPRC to verify whether the Veteran was referenced as absent due to a medical condition in morning reports from March 1956 to May 1956, June 1956 to August 1956, and from August 1956 to October 1956 from the 8th Army, 728th Military Police Company, Company A and from the 32nd Infantry, 7th Infantry Division.  If the NPRC requests additional evidence from the Veteran, notify the Veteran.  Notify the Veteran of any negative findings made by the NPRC.

2.  Obtain any VA treatment records from the San Antonio VA medical center dated from 1958 to 1962.  If a negative reply is received, notify the Veteran.

3.  Schedule the Veteran for a VA examination to determine the etiology of his contended residuals of a head injury.  The claims file should be reviewed by the examiner.  All opinions reached should be accompanied by a clearly explained rationale.  

a)  Identify any residuals of a head injury, to include headaches, vision-trouble or an eye disability, and scars or deformities of the left side of the face.  

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current residuals of a head injury were caused or aggravated by his service, including his reported assault by a superior with an entrenching tool and subsequent stitches.  The examiner should take into account the Veteran's contentions that he has suffered from his stated residuals since service separation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



